

115 HRES 772 IH: Condemning Louis Farrakhan for promoting ideas that create animosity and anger toward Jewish Americans and the Jewish religion.
U.S. House of Representatives
2018-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 772IN THE HOUSE OF REPRESENTATIVESMarch 13, 2018Mr. Rokita (for himself and Mr. Gohmert) submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONCondemning Louis Farrakhan for promoting ideas that create animosity and anger toward Jewish
			 Americans and the Jewish religion.
	
 Whereas the House of Representatives strongly opposes racism, anti-Semitism, and all forms of ethnic or religious intolerance;
 Whereas, on February 25, 2018, Louis Farrakhan, leader of the Nation of Islam, gave a speech saying White folks are going down. And Satan is going down. And Farrakhan, by God’s grace, has pulled the cover off of that Satanic Jew and I’m here to say your time is up, your world is through.; and
 Whereas Louis Farrakhan has consistently attacked Jewish Americans and the Jewish faith, claiming Judaism is nothing more than a deceptive lie and a theological error promoted by Jews, and claiming that Israel and Jews helped orchestrate the 9/11 attacks: Now, therefore, be it
	
 That the House of Representatives— (1)condemns Louis Farrakhan for promoting ideas that create animosity and anger toward Jewish Americans and the Jewish religion; and
 (2)condemns all manifestations of expressions of racism, anti-Semitism, and ethnic or religious intolerance.
			